Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a non-final Office Action on the merits.  Claims 1-20 are currently pending and are addressed below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/24/2022 is being considered by the examiner.

Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 13-18 rejected under 35 U.S.C. 103 as being unpatentable over Ramm et al. (US 2017/0147005).

Regarding claim 1:
 Ramm teaches a method of maintaining vehicle formation, the method comprising: 
receiving a desired formation distance between a lead vehicle and a follower vehicle (target point 106, target relative position from leader vehicle, see at least ¶0015-0019, target point 106 set as offset from lead vehicle by grain chute length and position, see at least ¶0024); 
receiving a pre-planned path for the follower vehicle (navigation system calculates path 120 parallel with leader vehicle heading, see at least ¶0019); 
determining a next speed of the follower vehicle based on a current position of the follower vehicle with respect to the boundary of the dynamic zone, so as to cause the follower vehicle to maintain the desired formation distance from the lead vehicle (generate steering and speed commands to match target point 106, see at least ¶0017, ¶0022, ¶0040-0044); 
determining a commanded curvature of the follower vehicle based on the current position of the follower vehicle with respect to the pre-planned path, so as to cause the follower vehicle to follow the pre-planned path while maintaining the desired formation distance from the lead vehicle (generate steering and speed commands to match target point 106, see at least ¶0017, ¶0022, ¶0040-0044); and 
outputting the next speed and the commanded curvature to a control system of the follower vehicle for navigation of the follower vehicle (see at least ¶0040).
Ramm further teaches a dynamic zone around a current position of the lead vehicle, the dynamic zone having a boundary characterized by a first radius from the current position of the lead vehicle, the first radius being substantially equal to the desired formation distance (target position is dynamic, recalculating target position based on grain chute movement, grain chute angle and length defines radius, see at least ¶0060).
Ramm does not explicitly teach defining a dynamic zone as claimed.

It would have been obvious to one of ordinary skill in the art at the time of filing of the invention as a matter of design choice to modify the leader/follower system based on a grain chute position as taught by Ramm, by defining a radius based on the grain chute possible positions in order to proactively determine possible target points around the leader vehicle as the leader vehicle moves and the grain chute changes position.


Regarding claim 2:
Ramm further teaches wherein the desired formation distance comprises a desired radial distance (target position determined from length and angle of grain chute, see at least ¶0024, ¶0054-0055).

Regarding claim 3:
Ramm further teaches wherein the boundary of the dynamic zone comprises an arc of a circle around the current position of the lead vehicle (target position is dynamic, recalculating target position based on grain chute movement, grain chute angle and length defines radius, see at least ¶0060).

Regarding claims 4-6:
Ramm teaches the limitations as in claim 3 above. Ramm is silent as to the central angle or range of the arc.
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention, as a matter of design choice, to select an appropriate arc for the grain chute, as defined by the travelling range of the chute and/or a usable range of the chute based on the geometry of the vehicles to avoid collision and/or unusable grain chute and follower vehicle configurations.

Regarding claims 6 and 8:
Ramm teaches the limitations as in claim 5 above. Ramm does not explicitly teach a pull or push mode. 
However, in light of Ramm’s teaching of adjusting a grain chute to angles and compensating a target point to match the chute angle, one of ordinary skill would recognize a “pull” or “push mode” as disclosed would result depending on whether the chute angle faces towards the front or rear of the leader vehicle.
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention, based on Ramm’s teaching of a moveable chute and compensating a target point based on the angle, that when implementing the method as taught by Ramm utilizing a harvester with a chute rotatable at least substantially forward and reverse of the harvester, a pull and/or push mode as disclosed would result.

Regarding claim 7:
Ramm further teaches wherein determining the next speed of the follower  vehicle comprises: 
in response to determining that the current position of the follower vehicle is located inside the dynamic zone, determining the next speed of the follower vehicle to be less than a current speed of the follower vehicle; and in response to determining that the current position of the follower vehicle is located outside the dynamic zone, determining the next speed of the follower vehicle to be greater than a current speed of the follower vehicle (see at least ¶0020).

Regarding claim 9:
Ramm’s teaching of compensation of a target point based on the chute angle would result in the claimed method when the chute is facing forward of the vehicle as described with respect to claims 6-8 above.

Regarding claims 13-18, Ramm teaches a method as in claims 1-9 above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Alternately or in addition, claim(s) 1-9 and 13-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mudalige (US 2010/0256835).

		
Regarding claim 1:
Mudalige teaches a method of maintaining vehicle formation, the method comprising: 
receiving a desired formation distance between a lead vehicle and a follower vehicle (see at least ¶0055, ¶0068-0072, ¶0128); 
receiving a pre-planned path for the follower vehicle (navigation route, see at last ¶0078); 
defining a dynamic zone around a current position of the lead vehicle, the dynamic zone having a boundary characterized by a first radius from the current position of the lead vehicle, the first radius being substantially equal to the desired formation distance (dynamic envelope, see at least Fig. 13, ¶0110) 
determining a next speed of the follower vehicle based on a current position of the follower vehicle with respect to the boundary of the dynamic zone, so as to cause the follower vehicle to maintain the desired formation distance from the lead vehicle (see at least abstract, ¶0007, ¶0053, ¶0110); 
determining a commanded curvature of the follower vehicle based on the current position of the follower vehicle with respect to the pre-planned path, so as to cause the follower vehicle to follow the pre-planned path while maintaining the desired formation distance from the lead vehicle (see at least ¶0105, ¶0116, ¶0128); and 
outputting the next speed and the commanded curvature to a control system of the follower vehicle for navigation of the follower vehicle (see at least ¶0125, ¶0159).
	Regarding claims 2-9, Mudalige further teaches the boundaries of the dynamic zone as shown in at least Fig. 13, and controlling the follower vehicle behavior as in ¶0128 and ¶0156.
Regarding claims 13-18, Mudalige teaches a method as in claims 1-9 above.

Allowable Subject Matter
Claims 10-12 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on Monday-Friday 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ryan Rink/           Primary Examiner, Art Unit 3664